Title: To James Madison from James Dinsmore, 20 April 1809
From: Dinsmore, James
To: Madison, James


SirMontpeleir April 20th 1809
Understanding that your waggon is now on its way to washington I take the liberty of encloseing you a Memdm of articles that now are, or Shortly will be wanted here, that you May have an opportunity of Sending them by its return, Should the waggon not be able to fetch all you Can Curtail the quantity; I will also take it as a particular favour if you Can Send Me a Grindstone as those here are entirely worn out & there is none good to be had at Fredricksburg. You Could probably get the favour of Mr Lenox to Chuse it. There has been but little progress Made in the getting of Plank yet but there is plenty of water and if we Can get timber May soon have enough Sawed. Finding the room adjoining the kitchen which you Spoke of as a work Shop entirely too Small we have, with the approbation of Mr Gouge, appropriated your Stable to that purpose for the present and it May if you approve of it be Made by a little repair to answer very well. I am rather at a loss to know what to begin with untill I hear from you will therefore be thankfull for your Commands. We have been disapointed in getting the nails from Monticello and are in Consequence entirely without. I will thank you to Send Me the Sketches of the alterations, Marking which you prefer. I am Sir with great respect your very Humble Servant
Jas. Dinsmore
PS Mr Chisholme has made a begining at the under pinning of the house & will have no difficulty in accomplishing it with the greatest Safety.
